                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA



DEREK KIRK,                )                   3:17-CV-0334-RCJ-CLB
                           )
           Plaintiff,      )                   MINUTES OF THE COURT
                           )
     vs.                   )                   January 30, 2020
                           )
NEVADA DEPARTMENT OF       )
CORRECTIONS, et al.,       )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:               LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

     Plaintiff’s motion to withdraw his motion to extend copywork limit (ECF No. 23) is
GRANTED. Plaintiff’s motion to extend copywork limit (ECF No. 19) is hereby deemed
WITHDRAWN.

      IT IS SO ORDERED.

                                               DEBRA K. KEMPI, CLERK

                                        By:             /s/
                                               Deputy Clerk
